In an action, inter alia, to recover damages for breach of an employment agreement, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Lally, J.), entered January 31, 2002, which, after a nonjury trial, is in favor of him and against the defendant in the sum of only $56,141.37.
Ordered that the judgment is affirmed, with costs.
The determination of the trial court after a nonjury trial should not be disturbed on appeal unless its conclusions could not have been reached upon any fair interpretation of the evi*583dence, especially where the findings of fact rest in large measure on considerations relating to the credibility of witnesses (see Thoreson v Penthouse Intl., 80 NY2d 490, 495 [1992]; Loughran v Town of Eastchester, 299 AD2d 329 [2002]; Matter of Hartford Ins. Co. v Khan, 279 AD2d 524, 525 [2001]). The trial court’s rejection of the plaintiff’s interpretation of the disputed phrase regarding sales bonuses is supported by a fair interpretation of the evidence. The trial court’s determinations of the particular accounts attributable to the plaintiffs efforts, and the amount of damages were also supported by a fair interpretation of the evidence. Altman, J.E, Smith, Friedmann and Crane, JJ., concur.